Judgment unanimously affirmed, with costs. Memorandum: We find ample proof in the record to support the findings of the referee adopted by the court to settle a boundary line dispute to a strip of land between the respective farms of the parties. The record indicates that the parties and their predecessors treated the fence line and hedgerow as the east-west boundary between the lots until the present dispute. There is no evidence that the parties treated this as other than the boundary line until 1968 when this dispute arose. A practical location of a boundary line acquiesced in for a long series of years will not be disturbed (Baldwin v Brown, 16 NY 359,362; Reed v Farr, 35 NY 113,116-117; Sherman v Kane, 86 NY 57, 73-74; see, also, Allen Cross, 64 AD2d 288, 292). (Appeals from judgment of Erie Supreme Court — RPAPL, art 15.) Present — Dillon, P. J., Simons, Hancock, Jr., Callahan and Moule, JJ.